Title: To Thomas Jefferson from Patrick Henry, 30 March 1785
From: Henry, Patrick
To: Jefferson, Thomas



Sir
In Council March 30 1785

You will see by the inclosed Advice of Council the nature of the business which I have committed to Mr. Barclay. I could have wished that the Sum to be laid out had been more adequate to our Want of arms. But the pressure of our Debts and the Circumstances of our Country seem to forbid for the present its encrease. However I am to hope that the great Business of laying up arms and military Stores will be invariably prosecuted, and that every year will afford a respectable sum for this purpose till the great object is fully accomplished.

I beg of you sir to be pleased to afford Mr. Barclay your patronage and assistance in fulfilling his Commission and speedily sending to us the articles wanted. And I have hope that your well known Zeal for the safety of our Commonwealth will be my excuse for giving you this trouble.
If I could lay before the assembly favorable proposals for furnishing the residue of the arms and Stores we want, perhaps it would induce them to make an exertion to find the requisite sum of money to complete or nearly accomplish this great work. For this end I have desired Mr. Barclay to look out for such proposals and write me. I am Sir,

P. H.

